



KEIP PARTICIPANTS - TOP 4 EXECUTIVES


BREITBURN ENERGY PARTNERS LP
INCENTIVE BONUS AWARD AGREEMENT
Pursuant to this Incentive Bonus Award Agreement, dated as of September 16, 2016
(the “Agreement”), Breitburn GP LLC (the “Company”), as the general partner of
Breitburn Energy Partners LP, a Delaware limited partnership (the
“Partnership”), hereby grants to the individual set forth on Exhibit A hereto
(the “Participant”) the following award of an incentive bonus (the “Award”),
pursuant and subject to the terms and conditions of this Agreement. Except as
otherwise expressly provided herein, all capitalized terms used in this
Agreement, but not defined, shall have the meanings provided in the
Partnership’s First Amended and Restated 2006 Long-Term Incentive Plan (the
“Plan”). Certain other capitalized terms used herein are defined in Section 13
below and on Exhibit A hereto. For the avoidance of doubt, the Award is neither
granted under, nor subject to the terms of, the Plan.
GRANT NOTICE
Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
Target, Maximum 2016 Cash Award; Grant Date: Each of the Target 2016 Cash Award,
Maximum 2016 Cash Award and Grant Date of the Award are set forth on Exhibit A
hereto.
Earned Award; Vesting of Award: The Committee shall determine and certify the
Earned Award (if any) with respect to each applicable performance period set
forth on Exhibit A hereto in accordance with Exhibit A hereto, and any such
Earned Award shall become immediately vested and non-forfeitable as of the
applicable Periodic Determination Date or 2016 Determination Date (each such
date, a “Vesting Date”). In addition, the Award shall be subject to accelerated
vesting as set forth in Section 3 of the Terms and Conditions of Incentive Bonus
below and to the “Repayment” provision set forth below in the Grant Notice.
Payment: Earned Awards in respect of each of the Periodic Performance Periods
(in each case, if any) shall be paid to the Participant in cash, less any
applicable tax withholdings, within thirty (30) days following the applicable
Vesting Date (with the exact date of payment determined by the Company in its
sole discretion). The Earned Award in respect of the 2016 Performance Period (if
any) shall be paid to the Participant in cash, less any applicable tax
withholdings, within fifteen (15) days following the applicable Vesting Date
(with the exact date of payment determined by the Company in its sole
discretion). In no event shall any Earned Award be paid later than March 15th of
the calendar year following the calendar year to which such Earned Award
relates.
Termination of Award: Except as set forth in Section 3 of the Terms and
Conditions of Incentive Bonus below, if the applicable Vesting Date has not
occurred with respect to any portion of the Award prior to or in connection with
the Participant’s Termination of Service for any reason, such portion of the
Award shall automatically be forfeited by the Participant upon such Termination
of Service without further action and without payment of consideration therefor.
In addition, in the event that any portion of the Award fails to




--------------------------------------------------------------------------------




become an Earned Award in accordance with the provisions (including the
applicable performance metric(s)) set forth on Exhibit A hereto, such portion of
the Award that fails to become an Earned Award shall thereupon automatically be
forfeited by the Participant without further action and without payment of
consideration therefor.
Repayment: In the event of the Participant’s Termination of Service (i) due to
the Participant’s retirement (including a Qualifying Retirement) or voluntary
resignation other than for Good Reason or (ii) by the Employer for Cause, in
each case, prior to April 15, 2017, the Participant shall, within ten business
days following the Termination of Service, repay to the Company any portion of
the Award that had been paid to the Participant prior to such Termination of
Service, net of any taxes paid by the Participant in respect of such portion of
the Award (for the avoidance of doubt, such payment shall be required
notwithstanding the occurrence of a Vesting Date with respect to any such
portion of the Award).
Adjustment: Notwithstanding anything herein to the contrary, in the event that
the Committee determines, in its sole discretion, that an adjustment to any of
the terms or conditions set forth on Exhibit A hereto is appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
by the Company to be made available pursuant to this Agreement, the Committee
may make equitable adjustments, if any, to any of the terms or conditions set
forth on Exhibit A hereto. The Committee may make such adjustments at any time,
and all such adjustments shall be final, conclusive and binding upon all
persons, including, but not limited to, the Company, the Employer, any of their
respective Affiliates, the Participant and any beneficiary of the Participant.


- 2 -

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF INCENTIVE BONUS
1.Cancellation of Incentive Bonus Award.  As a material inducement to the
Company to enter into this Agreement and as a condition to the Participant’s
eligibility to receive the Award hereunder, effective as of the Grant Date, the
incentive bonus award granted to the Participant pursuant to that certain
Incentive Bonus Award Agreement, dated as of January 28, 2016, between the
Company and the Participant is hereby cancelled and terminated, and the
Participant hereby acknowledges and agrees that the Participant has no further
right, claim, entitlement or interest in or to such incentive bonus award.
2.Grant. The Company hereby grants to the Participant, as of the Grant Date, an
incentive bonus Award in the amounts set forth in the Grant Notice above,
subject to all of the terms and conditions contained in this Agreement.
3.Vesting and Termination.
(a)Except as expressly set forth in this Section 3, the Earned Award shall vest
and be paid to the Participant in accordance with the Grant Notice above.
(b)Notwithstanding anything herein to the contrary, in the event that an
effective date of a plan of reorganization of the Company, the Partnership or
the Employer in a case under Chapter 11 of the Bankruptcy Code occurs prior to
December 31, 2016 (a “Qualifying Reorganization”), (i) the Participant shall
retain any portion of the Earned Award previously paid to the Participant
hereunder and (ii) for the applicable Periodic Performance Period during which
such Qualifying Reorganization occurs, a portion of the Award in respect of such
Periodic Performance Period, determined based on actual performance through the
date of such Qualifying Reorganization and pro-rated based on the number of days
elapsed during the applicable Periodic Performance Period through the effective
date of such Qualifying Reorganization, shall immediately become an Earned Award
and shall vest in full.
(c)Notwithstanding anything herein to the contrary, upon the first to occur of
(i) the Participant’s Termination of Service by the Employer due to the
Participant’s death or Disability prior to the 2016 Determination Date, a
portion of the Award equal to the positive difference, if any, between (x) the
Target 2016 Cash Award (or such other amount as the Committee may, in its sole
discretion, determine based on Production Performance and LOE Performance data
available as of the date of the Participant’s Termination of Service), and
(y) the Earned Award (if any) previously paid or payable to the Participant
shall immediately become an Earned Award and shall vest in full;
(ii) (A) the Participant’s Termination of Service by the Employer without Cause
or by the Participant for Good Reason, or (B) a Change of Control, in each case,
on or prior to December 31, 2016, then, for the applicable Periodic Performance
Period during which such event occurs, a portion of the Award in respect of such
Periodic Performance Period, determined based on actual performance through the
date of such event and pro-rated based on the number of days elapsed during the
applicable Periodic Performance Period through the date of such event, shall
immediately become an Earned


- 3 -

--------------------------------------------------------------------------------




Award and shall vest in full; or
(iii) (A) the Participant’s Termination of Service by the Employer without Cause
or by the Participant for Good Reason, or (B) a Change of Control, in each case,
on or after January 1, 2017 and prior to the 2016 Determination Date, then
(1) with respect to the Second Performance Period, a portion of the Award equal
to the amount of the Award determined based on actual performance through the
Second Performance Period shall immediately become an Earned Award and shall
vest in full, and
(2) a portion of the Award equal to the positive difference, if any, between (x)
the amount of the Award determined based on actual performance through the 2016
Performance Period, and (y) the Earned Award (if any) previously paid or payable
to the Participant (including, for the avoidance of doubt, the Earned Award, if
any, that becomes payable pursuant to Section 3(c)(iii)(1) above), shall
immediately become an Earned Award and shall vest in full.
(d) The date of any event described in Section 3(b) or Section 3(c) hereof shall
be deemed the “Vesting Date” for any portion of the Award that becomes an Earned
Award and vests in connection therewith as provided in this Section 3. Except as
set forth in this Section 3, no portion of the Award that has not become earned
and vested at the date of a Qualifying Reorganization, the Participant’s
Termination of Service or a Change of Control (as applicable) shall thereafter
become earned, vested and/or payable.
4.Non-Transferability. The Award may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution. Neither the Award nor any interest or right therein shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
5.No Effect on Employment. Nothing in this Agreement shall confer upon the
Participant any right to serve or continue to serve as an Employee, Director or
Consultant.
6.Withholding; Tax Consultation. The Employer or the Company may withhold
from any amount payable under this Agreement or otherwise with respect to the
Award such federal, state, or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation. None of the Company or its
Affiliates has made any warranty or representation to the Participant with
respect to the income tax consequences of the issuance of the Award or the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on such entities or their representatives for an assessment of such tax
consequences. The Participant understands that the Participant may suffer
adverse tax consequences in connection with the Award granted pursuant to this
Agreement. The Participant represents that the Participant has


- 4 -

--------------------------------------------------------------------------------




consulted with any tax consultants that the Participant deems advisable in
connection with the Award and that the Participant is not relying on the Company
or any of its Affiliates for tax advice.
7.Severability. If any provision in this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement, which shall remain in full force and effect.
8.Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee, provided that no change shall materially
reduce the rights or benefits of the Participant with respect to the Award
without the consent of the Participant. Except as provided in the preceding
sentence, this Agreement cannot be modified, altered or amended, except by an
agreement, in writing, signed by both the Company and the Participant.
9.Determinations Binding. All determinations, interpretations, and other
decisions under or with respect to this Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, the Participant, and any beneficiary of the Award.
10.Successors. This Agreement shall inure to the benefit of the successors of
the Company. Subject to the restrictions on transfer contained herein, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
11.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
12.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
13.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement (“Section 409A”). To the
extent that the Committee determines that any portion of the Award may be or
become subject to Section 409A, the Company may amend this Agreement in a manner
intended to comply with the requirements of Section 409A or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the Award from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Award, or (b) comply with the requirements of Section 409A;
provided, however, that nothing in this Agreement shall create any obligation on
the part of the Company to adopt any such amendment or take any such other
action or any liability for doing so or failure to do so. Notwithstanding
anything to the contrary in this Agreement, no amounts payable under this
Agreement shall be paid to the Participant prior to the expiration of the
six-month period following the Participant’s “separation from


- 5 -

--------------------------------------------------------------------------------




service” (within the meaning of Code Section 409A(a)(2)(A)(i)) to the extent
that the Company determines that paying such amounts prior to the expiration of
such six-month period would result in a prohibited distribution under Code
Section 409A(a)(2)(B)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of the applicable six-month period (or such earlier date upon which such
amounts can be paid under Section 409A without resulting in a prohibited
distribution, including as a result of the Participant’s death), such amounts
shall be paid to the Participant.
14.Definitions. For purposes of this Agreement, when capitalized herein, the
terms below shall have the following meanings:
“Cause” means “Cause” as defined in the Participant’s employment agreement with
the Employer if such an agreement exists and contains a definition of Cause, or,
if no such agreement exists or such agreement does not contain a definition of
Cause, then Cause means (i) any material failure or neglect by the Participant
to perform his or her duties or responsibilities to the Employer; (ii) any act
of fraud, embezzlement, theft, misappropriation or dishonesty by the Participant
relating to the Employer or its business or assets; (iii) the Participant’s
commission of a felony or other crime involving moral turpitude; (iv) any gross
negligence or intentional misconduct on the part of the Participant in the
conduct of his duties and responsibilities with the Employer or which adversely
affects the image, reputation or business of the Employer or its affiliates; or
(v) any material breach by the Participant of any written agreement between the
Employer and the Participant.
“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:
(i)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, directly or indirectly, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of 50% or
more of the combined voting power of the equity interests or of a controlling
interest in Breitburn Management Company LLC, the Company or the Partnership;
(ii)    the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;
(iii)    the sale or other disposition by either the Company or the Partnership
of all or substantially all of its assets in one or more transactions to any
Person other than the Company or an Affiliate of the Company;
(iv)    a transaction resulting in a Person other than the Company or an
Affiliate of the Company being the general partner of the Partnership; or
(v)    any time at which individuals who, as of the Grant Date, constitute the
board of directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Partnership’s unitholders, was approved by a vote
of at least a majority of the directors


- 6 -

--------------------------------------------------------------------------------




then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as the result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board.
“Committee” means the Board of Directors of the Company (the “Board”), the
Compensation and Governance Committee of the Board or such other committee as
may be appointed by the Board.
“Disability” means a condition that entitles the Participant to receive benefits
under an applicable Employer long-term disability insurance plan, or, if the
Participant is not covered by such a plan, a condition that would entitle the
Participant to such benefits had the Participant been covered under such a plan.
“Employer” means Breitburn Management Company LLC or a successor employer.


“Good Reason” means the occurrence of any of the following without the
Participant’s written consent: (i) a material diminution in the Participant’s
annual base salary; (ii) a material diminution in the Participant’s authority,
duties, or responsibilities; (iii) a material diminution in the authority,
duties, or responsibilities of the supervisor to whom the Participant is
required to report; (iv) a material diminution in the budget over which the
Participant retains authority; (v) a material change in the geographic location
at which the Participant must perform services to the Employer; or (vi) any
other action or inaction that constitutes a material breach by the Employer of
the Participant’s employment agreement with the Employer; provided, that the
Participant’s resignation shall only constitute a resignation for “Good Reason”
hereunder if (a) the Participant provides the Employer with written notice
setting forth the specific facts or circumstances constituting Good Reason
within 30 days after the initial existence of such facts or circumstances, (b)
the Employer has failed to cure such facts or circumstances within thirty days
after receipt of such written notice, and (c) the date of the Participant’s
Termination of Service occurs no later than seventy-five days after the later of
(x) the initial occurrence of the event constituting Good Reason or (ii) the
date the Participant learns or reasonably should have learned of such event and
with all time periods measured from the last event that makes an event become
material for purposes of this Good Reason definition.




“Qualifying Retirement” means the Participant’s voluntary retirement from his or
her service as an Employee at a time when the Participant has (i) attained at
least sixty-five (65) years of age, and (ii) completed at least five (5) years
of service with the Employer.


“Termination of Service” means a termination of the Participant’s service as an
Employee.


[Signature Page Follows]




- 7 -

--------------------------------------------------------------------------------





The Participant’s signature below indicates the Participant’s agreement with and
understanding that this Award is subject to all of the terms and conditions
contained in this Agreement. The Participant further acknowledges that the
Participant has read and understands this Agreement, which contains the specific
terms and conditions of this Award. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement or with respect to this Award.




PARTICIPANT:                        


Print Name: _______________________________
    
    








BREITBURN GP LLC




                            
Name: Halbert S. Washburn
Title: Chief Executive Officer








--------------------------------------------------------------------------------





EXHIBIT A
INCENTIVE BONUS AWARD
Participant:
Minimum 2016 Cash Award:    $
Target 2016 Cash Award:    $
Maximum 2016 Cash Award:    $
Grant Date: September 16, 2016
Performance Periods. For purposes of this Exhibit A, the “First Performance
Period” shall consist of the second and third fiscal quarters during the
Company’s 2016 fiscal year, the “Second Performance Period” shall consist of the
fourth fiscal quarter during the Company’s 2016 fiscal year, and the “2016
Performance Period” shall consist of the sum of the First Performance Period and
the Second Performance Period. The First Performance Period and the Second
Performance Period shall be referred to collectively as the “Periodic
Performance Periods.”
Award. For purposes of this Exhibit A, the Award shall be divided into tranches
as follows:
 
First Performance Period
Second Performance Period
2016 Performance Period
Tranche 1 Award
$
$
$
Tranche 2 Award
$
$
$

Earned Award Determination; 2016 Earned Award Adjustment.
(a)     With respect to each of the First Performance Period and the Second
Performance Period, the “Earned Award” for each such performance period shall
equal the sum of the Earned Tranche 1 Award and the Earned Tranche 2 Award in
respect of the applicable performance period, determined as set forth below. The
Committee shall determine and certify the Earned Award (if any) for each of the
First Performance Period and the Second Performance Period as soon as reasonably
practicable following the end of the applicable performance period (and in no
event later than forty-five (45) days following the end of the applicable
performance period) (each such date, a “Periodic Determination Date”).
(b)    As soon as reasonably practicable following the end of the Company’s 2016
fiscal year (and in no event later than sixty (60) days following the end of the
Company’s 2016 fiscal year) (the “2016 Determination Date”), the Committee shall
determine and certify the Earned Tranche 1 Award and the Earned Tranche 2 Award
(in each case, if any) in respect of the 2016 Performance Period (the sum of
such Earned Tranche 1 Award and Earned Tranche 2 Award (if any), the “2016
Award”). As of the 2016 Determination Date, the positive difference (if any)
between (i) the 2016 Award and (ii) the sum of all Earned Awards previously paid
or payable to the Participant shall become an “Earned Award.”
(c)    For purposes of this Exhibit A, the Earned Tranche 1 Award and Earned
Tranche 2 Award for each of the First Performance Period, the Second Performance
Period, and the 2016 Performance Period shall be determined, in each case, as
follows:
Earned Tranche 1 Award =
Tranche 1 Award * Tranche 1 Performance Factor
Earned Tranche 2 Award =
Tranche 2 Award * Tranche 2 Performance Factor







--------------------------------------------------------------------------------




For purposes of this Exhibit A, the terms “Tranche 1 Performance Factor” and
“Tranche 2 Performance Factor” shall have the following meanings.
“Tranche 1 Performance Factor” means a percentage equal to the average of the
Applicable Performance Factor for each of Production Performance and Lease
Operating Expense (“LOE”) Performance, determined for the First Performance
Period, the Second Performance Period or the 2016 Performance Period (as
applicable) in accordance with the following table; provided that for
performance between Threshold and Target levels the Applicable Performance
Factor shall be determined by linear interpolation between the Threshold and
Target Applicable Performance Factor percentages set forth below. For
performance below Threshold level, the Applicable Performance Factor shall be
zero.
 
First Performance Period
Second Performance Period
2016 Performance Period
 
Threshold
Target
Threshold
Target
Threshold
Target
Production Performance (MMBoe)
8.754
9.129
4.097
4.273
12.851
13.402
LOE Performance ($MM)
158.5
142.5
83.9
75.3
242.4
217.8
Applicable Performance Factor
54%
90%
54%
90%
54%
90%

“Tranche 2 Performance Factor” means a percentage equal to the average of the
Applicable Performance Factor for each of Production Performance and LOE
Performance, determined for the First Performance Period, the Second Performance
Period or the 2016 Performance Period (as applicable) in accordance with the
following table; provided that for performance between Threshold, Target, or
Stretch levels the Applicable Performance Factor shall be determined by linear
interpolation between the Threshold, Target, or Stretch Applicable Performance
Factor percentages set forth below (as applicable). For performance below
Threshold level, the Applicable Performance Factor shall be zero.
 
First Performance Period
Second Performance Period
2016 Performance Period
 
Threshold
Target
Stretch
Threshold
Target
Stretch
Threshold
Target
Stretch
Production Performance (MMBoe)
8.754
9.129
9.503 or greater
4.097
4.273
4.448 or greater
12.851
13.402
13.951 or greater
LOE Performance ($MM)
158.5
142.5
126.4 or less
83.9
75.3
66.8 or less
242.4
217.8
193.2 or less
Applicable Performance Factor
37.8%
63%
90%
37.8%
63%
90%
37.8%
63%
90%







